Filed 10/20/22 In re W.R. CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 In re W.R., et al., Persons Coming                                B314199
 Under the Juvenile Court Law.                                     (Los Angeles County
                                                                    Super. Ct. No. 18CCJP04526A-C)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 G.R.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
Lisa A. Brackelmanns, Commissioner. Affirmed.
         Elizabeth Klippi, under appointment of the Court of Appeal, for
Defendant and Appellant.
         Dawyn R. Harrison, Acting County Counsel, Kim Nemoy, Assistant
County Counsel, and Brian Mahler, Deputy County Counsel, for Plaintiff and
Respondent.
                              INTRODUCTION
      Mother (G.R.) appeals from the juvenile court’s orders denying her
Welfare and Institutions Code section 3881 request and placing her children
in a legal guardianship under section 366.26. On appeal, mother contends
that the Los Angeles County Department of Children and Family Services
(DCFS) failed to comply with the inquiry requirements under the Indian
Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.) and related California
statutes (§ 224 et seq.). We affirm.


            FACTUAL AND PROCEDURAL BACKGROUND2
      Mother and W.R., Sr. (father) have three children: W.R. (born Dec.
2008), V.R. (born July 2011), and L.R. (born Apr. 2013). The family was
living with maternal aunt and grandmother when dependency proceedings
were initiated by DCFS.
      On July 20, 2018, DCFS filed a dependency petition on behalf of the
children, and on September 17, 2018, the petition was sustained as amended
by interlineation. Appended to the dependency petition was the Indian child
inquiry attachment (ICWA-010 form), which reflected that when questioned
by DCFS on July 5, 2018, mother indicated that the children had no known
Indian ancestry. In the detention report, DCFS noted that both mother and
father stated on July 5, 2018, that the children did not have any Indian
ancestry.



1    All statutory references are to the Welfare and Institutions Code unless
otherwise stated.

2     Our summary of the facts is limited to those needed for resolution of
the ICWA issues raised on appeal and to provide relevant context.


                                       2
      On July 23, 2018, mother and father filed a parental notification of
Indian status (ICWA-020 form), each reporting “no Indian ancestry as far as I
know.”
      At the detention hearing, the juvenile court acknowledged receipt of the
ICWA-020 forms and found it had “no reason to believe” that any of the
children “may be an Indian child” as defined under ICWA. However, the
court directed the parents to keep DCFS, their attorneys, and the court
“aware of any new information relating to possible ICWA status.” At the
time of the hearing, the children were placed with paternal grandmother.
      Mother reported she was raised by both her parents, who also raised
her sister (maternal aunt) in the same home. Father reported he was raised
by his mother (paternal grandmother) and stepfather (paternal step-
grandfather). Although his parents were separated when he was four years
old, father remained in contact with his biological father (paternal
grandfather).
      On October 20, 2020, the juvenile court terminated reunification
services and set a permanency planning hearing. On June 10, 2021, mother
filed a section 388 petition, in which she requested the court change its prior
order terminating her family reunification services and make an order
returning the children to her custody or reinstating family reunification
services. On July 23, 2021, the juvenile court denied mother’s request.
      At the permanency planning hearing, the juvenile court ordered a legal
guardianship for the children and appointed paternal grandmother and step-
grandfather as guardians.
      Mother timely filed a notice of appeal.




                                       3
                                 DISCUSSION
    A. Applicable Law and Standard of Review
      ICWA3 reflects “a congressional determination to protect Indian
children and to promote the stability and security of Indian tribes and
families by establishing minimum federal standards that a state court . . .
must follow before removing an Indian child from his or her family.” (In re
Austin J. (2020) 47 Cal.App.5th 870, 881 (Austin J.).) Both ICWA and the
Welfare and Institutions Code define an “Indian child” as “any unmarried
person who is under age eighteen and is either (a) a member of an Indian
tribe or (b) is eligible for membership in an Indian tribe and is the biological
child of a member of an Indian tribe.” (25 U.S.C. § 1903(4); § 224.1, subds. (a)
and (b) [incorporating federal definitions].)
      The juvenile court and DCFS have “an affirmative and continuing duty
to inquire whether a child for whom a petition under Section 300 . . . may be
or has been filed, is or may be an Indian child.” (§ 224.2, subd. (a); see In re
Isaiah W. (2016) 1 Cal.5th 1, 9, 11–12.) This continuing duty can be divided
into three phases: the initial duty to inquire, the duty of further inquiry, and
the duty to provide formal ICWA notice. The phase at issue here is the initial
duty to inquire.
      The duty to inquire whether a child is an Indian child begins with “the
initial contact,” i.e., when the referring party reports child abuse or neglect
that jumpstarts DCFS investigation. (§ 224.2, subd. (a).) DCFS’s initial duty
to inquire includes asking the child, parents, legal guardian, extended family
members, and others who have an interest in the child whether the child is,



3     Our state Legislature incorporated ICWA’s requirements into
California statutory law in 2006. (In re Abbigail A. (2016) 1 Cal.5th 83, 91.)


                                        4
or may be, an Indian child. (Id. subd. (b).) Similarly, the juvenile court must
inquire at each parent’s first appearance whether he or she “knows or has
reason to know that the child is an Indian child.” (Id. subd. (c).) The juvenile
court must also require each parent to complete Judicial Council form ICWA-
020, Parental Notification of Indian Status. (Cal. Rules of Court, rule
5.481(a)(2)(C).) The parties are instructed to inform the court “if they
subsequently receive information that provides reason to know the child is an
Indian child.” (25 C.F.R. § 23.107(a); § 224.2, subd. (c).)
      A duty of further inquiry is imposed when DCFS or the juvenile court
has “reason to believe that an Indian child is involved” in the proceedings.
(§ 224.2, subd. (e); Austin J., supra, 47 Cal.App.5th at pp. 883–884, and In re
D.S. (2020) 46 Cal.App.5th 1041, 1048–1049 (D.S.).) When DCFS or the
juvenile court has “reason to know” an Indian child is involved, formal ICWA
notice is sent to the relevant tribes. (D.S., supra, 46 Cal.App.5th at p. 1052.)
      We review a juvenile court’s ICWA findings for substantial evidence.
(In re Josiah T. (2021) 71 Cal.App.5th 388, 401; In re S.R. (2021) 64
Cal.App.5th 303, 312.)


    B. Analysis
      Mother contends DCFS failed to fulfill its duty of initial inquiry under
section 224.2, subdivision (b),4 because it did not ask extended family




4     Under section 224.2, subdivision (b), “[i]nquiry includes, but is not
limited to, asking the child, parents, legal guardian, Indian custodian,
extended family members, others who have an interest in the child, and the
party reporting child abuse or neglect, whether the child is, or may be, an
Indian child and where the child, the parents, or Indian custodian is
domiciled.”

                                        5
members whether the children may have Indian heritage. DCFS concedes
error, but contends the error was harmless. We agree.
      “At this point in time, the California courts have staked out three
different rules for assessing whether a defective initial inquiry is harmless.”
(In re Dezi C. (2022) 79 Cal.App.5th 769, 777 (Dezi C.), review granted Sept.
21, 2022, S275578.) Contrary to mother’s contention, we believe a fourth rule
recently adopted by our colleagues in Dezi C. is the better approach. In Dezi
C., the court stated that “an agency’s failure to conduct a proper initial
inquiry into a dependent child’s American Indian heritage is harmless unless
the record contains information suggesting a reason to believe that the child
may be an ‘Indian child’ within the meaning of ICWA, such that the absence
of further inquiry was prejudicial to the juvenile court’s ICWA finding.” (Id.
at p. 779.)
      Here, the record does not provide a “reason to believe” that the children
have Indian ancestry. Rather, father and mother repeatedly denied any
Indian ancestry to DCFS (orally and on the ICWA-020 form). Moreover,
nothing in the record suggests any reason to believe that the parents’
knowledge of their heritage is incorrect or that the children might have
Indian ancestry. Mother has offered no such reason on appeal. Therefore, we
conclude that DCFS’s error in this case was harmless.
                                        //
                                        //
                                        //
                                        //
                                        //
                                        //
                                        //



                                        6
                         DISPOSITION
The order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  WILLHITE, Acting P. J.

We concur:



COLLINS, J.




CURREY, J.




                              7